November 23, 2015 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Alison White Re: Franklin Value Investors Trust (the “Registrant”) File No. 333-207715 Dear Ms. White: On behalf of the above-referenced Registrant, below are the Registrant’s responses to the comments conveyed telephonically by you on November 12, 2015 and November 16, 2015 with regard to the Registrant’s registration statement on Form N-14 (the “Registration Statement”) relating to the reorganization involving the Registrant’s series, the Franklin All Cap Value Fund (the “All Cap Value Fund”) and the Franklin Small Cap Value Fund (the “Small Cap Value Fund”). The Registration Statement was filed with the U.S. Securities and Exchange Commission (“SEC”) on November 2, 2015 under Rule 488 under the Securities Act of 1933, as amended (the “Securities Act”). Below we have provided your comments (in bold) and the Registrant’s response to each comment. These responses will be incorporated into a filing made pursuant to Rule 497 of the Securities Act. Capitalized terms not otherwise defined in this letter have the meanings assigned to the terms in the Registration Statement. 1. Comment: Please file a letter via EDGAR that responds to these comments from the SEC staff and also includes “Tandy” representations. Response: This letter which responds to SEC staff comments also includes at its end the “Tandy” representations. 2. Text: The front cover page of the Prospectus/Proxy Statement states: The All Cap Value Fund and the Small Cap Value Fund (each, a “Fund” and, collectively, the “Funds”) have identical investment goals, but have certain differences in principal investment strategies and risks. Comment: Please remove the word “certain” from the above disclosure, as we believe “certain” implies such differences are not material. Response: Registrant has replaced the word “certain” with the word “some.” 3. Text: The sub-heading “Similar Investment Goal, Strategies, Policies and Risks” (page 4). IMG # 1415425 v.3 Comment: Please remove the word “similar” from the sub-heading. Response: Revised as requested. 4.
